Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16-19 recite the limitation “the capsule” in line 1.  There is insufficient antecedent basis for this limitation in the claim.  Claim 15 does not recite capsule.
Claims 17 and 19 fail to further limit the subject matter recited in claim 14 because claim 14 is a cancelled claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claims 1, 2, 12, 13 and 15-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Song US 2004/0185125.
Song teaches an oral composition comprising at least one zinc, a cyclo-Hispro, and a pharmaceutically acceptable excipient.  See Abstract.  Composition in capsule form is found in paragraphs 0028-0031.  Zinc includes cation, anion and zinc chloride is found in paragraphs 0012 and 0030.  Zinc and cyclo-Hispro in an amount that falls within the claimed range is found in paragraphs 0012 and 0030-0034.  Suitable excipients are found in paragraph 0035.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Song US 2004/0185125 (‘125), in view of Song 5,834,032 (‘032).
 	Song ‘125 is relied upon for the reason stated above.  Song ‘125 does not expressly teach using zinc and cyclo-Hispro for a treatment of diabetes.  However, the use of such for the treatment of diabetes is known in the art.  See for example the 
	Thus, it would have been obvious to one of ordinary skills in the art at the time the invention was made to optimize the teaching of the Song ‘125 reference in view of the teaching of the Song ‘032 reference to obtain the claimed invention.  This is because Song ‘032 teaches using zinc and cyclo-Hispro for the treatment of diabetes is known in the art.

Claims 1-6, 8-13 and 15-22 are rejected under 35 U.S.C. 103 as being unpatentable over Song US 2004/0185125 A1, in view of Cheng et al. CN 104706704A.
 	Song is relied upon for the reasons stated above.  The reference is silent with respect to a number of specific zinc, such as zinc oxide and zinc carbonate. 
	Cheng teaches an oral composition comprising zinc such as zinc oxide, zinc chloride and zinc carbonate.  See abstract.  Oral capsule comprising zinc for a treatment of a wide variety of diseases is found in the abstract.    
	Thus, it would have been obvious to one of ordinary skills in the art at the time the invention was made to, by routine experimentation select the zinc discloses in the Cheng reference with the expectation of at least similar result.  This is because Cheng teaches the use of a variety of known zinc in the art is useful for treatment of disease including immune disease and inflammatory condition.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSAN T TRAN whose telephone number is (571)272-0606. The examiner can normally be reached Monday-Friday, 8:30 am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ROBERT A. WAX can be reached on 571-272-0623. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SUSAN T TRAN/Primary Examiner, Art Unit 1615